Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9, 12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Chetham et al (WO 2008/064426) teaches a method for use in determining fluid levels within a subject, comprising: determine at least one impedance value measured for the subject; determine physical dimensions for at least part of at least one segment of the subject; use the physical dimensions to determine a shape factor at least partially indicative of a shape of the at least one segment; and calculate a fluid indicator indicative of the fluid levels in the segment at least in part using the at least one impedance value and the shape factor.

The prior art does not teach, disclose and/or fairly suggest the physical dimensions are measured for the subject by: i) capturing at least one image of the subject; ii) determining a silhouette of the subject from the at least one image; and iii) measuring the physical dimensions from the silhouette.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791